Citation Nr: 0632684	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  05-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Saint John Medical Center from February 5 to 
February 7, 2004.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions by the VA 
medical center (VAMC) at Muskogee, Oklahoma.  The VAMC has 
indicated that the appellant served on active duty with the 
United States Air Force from December 1983 to April 1988.  (A 
claims file is not available to the Board; the only record 
forwarded by the RO was a medical administration services 
file that includes documents relevant to the claim for 
payment or reimbursement for medical expenses incurred at 
Saint John Medical Center from February 5 to February 7, 
2004.)

In June 2005, the appeal was remanded to the RO in Muskogee 
for a Travel Board hearing requested by the veteran.  The 
hearing was held by the undersigned Veterans Law Judge in 
October 2005, and the claim is again before the Board.  


FINDING OF FACT

At the time of receiving emergency treatment at non-VA 
facility from February 5 through 7, 2004, the record lacks 
evidence that the veteran had been in receipt of VA medical 
services within the 24-month period preceding the furnishing 
of such emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred at Saint John Medical Center from February 
5 through 7, 2004, have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who has no service-connected disabilities, seeks 
reimbursement or payment of medical care costs associated 
with emergency treatment at St. John Medical Center from 
February 5 through February 7, 2004.  Because she fails to 
meet one of the essential criteria for such a benefit, the 
Board denies the claim.  

The veteran presented to St. John Medical Center on the 
evening of February 5, 2004, with severe abdominal pain.  She 
has testified before the undersigned that she knew this pain 
was of a severe and non routine nature, and made a 
determination that she needed emergency care in part based 
upon her knowledge gained from her years working as a nurse.  
She was treated for acute cholecystitis and underwent 
cholecystectomy and liver biopsy for evaluation of a 
cirrhotic liver.  She was discharged to home in good 
condition on February 7, 2004.  

Laws and Regulations

Application of the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
should be considered prior to the merits of the appeal.  
However, it is noted that in Manning v. Principi, 16 Vet. 
App. 534 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA did not impact an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  As 
illustrated further below, the facts, or lack thereof, are 
undisputed in this case, and the only remaining issue 
concerns application of statutory law to these facts.

Medical services.  The term medical services includes, in 
addition to medical examination, treatment, and 
rehabilitative services:
(1) Surgical services, dental services and appliances as 
authorized in §§17.160 through 17.166, optometric and 
podiatric services, (in the case of a person otherwise 
receiving care or services under this chapter) the preventive 
health care services set forth in 38 U.S.C. 1762, 
wheelchairs, artificial limbs, trusses and similar 
appliances, special clothing made necessary by the wearing of 
prosthetic appliances, and such other supplies or services as 
are medically determined to be reasonable and necessary.
(Authority: 38 U.S.C. 1701(6)(A)(i)) 
(2) Such consultation, professional counseling, training and 
mental health services as are necessary in connection with 
the treatment- 
(i) Of the service-connected disability of a veteran pursuant 
to §17.93(a); 
(ii) Of the nonservice-connected disability of a veteran 
where such services were initiated during the veteran's 
hospitalization and the provision of such services is 
essential to permit the release of the veteran from inpatient 
care; for the members of the immediate family or legal 
guardian of the veteran, or the individual in whose household 
such veteran certifies an intention to live, as may be 
essential to the effective treatment and rehabilitation of 
the veteran or dependent or survivor of a veteran receiving 
care under §17.84(c). For the purposes of this paragraph, a 
dependent or survivor of a veteran receiving care under 
§17.84(c) shall be eligible for the same medical services as 
a veteran; and 
(3) Transportation and incidental expenses for any person 
entitled to such benefits under the provisions of §17.143.
(Authority: 38 U.S.C. 1701(6))
38 C.F.R. § 17.30 (2006)

§ 17.120   Payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized.
To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 
(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United State, the 
District of Columbia, and the Commonwealth of Puerto Rico);
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in §17.48(j); and
(Authority: 38 U.S.C. 1724, 1728) 
(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 
(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.
(Authority: 38 U.S.C. 1724, 1728, 7304)
38 C.F.R. § 17.120 (2006) 

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).
38 C.F.R. § 17.1002 (2006)

Analysis

The veteran does not allege nor does it appear that she has a 
service-connected disability, and accordingly, there is no 
basis to establish entitlement to reimbursement under 38 
C.F.R. § 17.120.  

This claim was denied by the VA Medical Center because the 
veteran had not received medical services under authority of 
38 U.S.C.A. Chapter 17 within the 24-month period preceding 
the furnishing of emergency treatment at St. John, an 
essential requirement for a claim of this nature.  

The veteran argues, in testimony as well as written argument, 
that she in fact had received medical services.  It is not in 
dispute that the last time she saw her VA doctor was May 31, 
2001.  At that time she was given a prescription for Premarin 
which was to last for one year.  She testified that she last 
refilled it in January 2002.  She argues that she was taking 
the medication within the 24-month period preceding the 
furnishing of emergency treatment at St. John.  She submitted 
a written argument from an attorney G.E.G., in which Mr. G. 
states he researched the matter and concluded that the 
definition of "receive care" in the controlling statute 
encompasses taking prescription medication.  Also, he urges 
that this should be construed as meeting the regulatory 
requirement of having "received medical service" within 24 
months prior to emergency treatment.  Mr. Griffin urged that 
patient drug monitoring, listed in 38 U.S.C.A. § 1701(9)(c) 
could encompass such an interpretation.  

The Board rejects this argument, as the regulation is clear 
on its face.  The veteran had not received medical services 
under authority of 38 U.S.C.A. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency treatment.  
The Board agrees with the expert opinion rendered by VA's HAC 
FEE Inquiries office which issued a statement in response to 
inquiry on this issue in August 2004.  The response was that 
refill of a prescription does not constitute medical 
treatment.  The veteran has not established that she actually 
received care in the 24-month period prior to the treatment 
at St. John in February 2004.  Simply noting that she had a 
refill of a prescription in January 2002 does not establish 
that she met this essential element of this claim.

The crucial fact in this case is that at the time the 
emergency treatment was furnished the veteran had not 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The preceding is a 
statutory requirement.

Even if the veteran was enrolled in the VA health care system 
for emergency care, the record would still have to show 
receipt of VA medical services within the 24-month period 
preceding the furnishing of emergency treatment.  In light of 
the law as it stands per Congress' sanction, there is no 
entitlement to the benefit sought on appeal.

The claim must be denied as lacking legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to reimbursement by VA for the cost of non-VA 
medical treatment at Saint John Medical Center from February 
5-7, 2004, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


